 Case 1:20-cv-01535-RGA Document 7 Filed 11/16/20 Page 1 of 4 PageID #: 170




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 PELOTON INTERACTIVE, INC.,                         )
                                                    )
                           Plaintiff,               )
                 v.                                 ) C.A. No. 20-1535 (UNA)
                                                    )
 ICON HEALTH & FITNESS, INC.,                       ) JURY TRIAL DEMANDED
                                                    )
                           Defendant.               )
                                                    )
                                                    )

           PLAINTIFF PELOTON INTERACTIVE, INC.’S MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiff Peloton Interactive, Inc. (“Peloton”) respectfully moves this Court to enter a

temporary restraining order and preliminary injunction pursuant to Federal Rule of Civil Procedure

65, enjoining:

       1. Defendant ICON Health & Fitness, Inc. (“ICON”), its employees, officers, and agents

           from making any disclosure or use of Peloton’s Advertising Materials for any purpose,

           until such time as the Court rules on Peloton’s motion for a preliminary injunction,

           except that ICON’s outside counsel may use such materials solely for purposes of

           responding to Peloton’s discovery requests, responding to Peloton’s motion for

           preliminary injunction, and for preparing for the hearing on Peloton’s motion for a

           preliminary injunction;

                 a. For the above-stated purposes, ICON fact witnesses can be shown Peloton’s

                      Advertising Materials or discuss their contents with ICON’s outside counsel

                      only to the extent those persons have already read, viewed, or been told of or

                      learned any information contained in Peloton’s Advertising Materials, and such

                      witnesses are identified in writing by name, job title, and responsibility to

                      counsel for Peloton, with ICON’s counsel providing a representation and a
 Case 1:20-cv-01535-RGA Document 7 Filed 11/16/20 Page 2 of 4 PageID #: 171




                  description of the witness sufficient to show that they already have been

                  exposed to Peloton’s Advertising Materials or their contents; and

       2. Anyone at ICON who has received, read, seen, or otherwise has been told of or learned

       any information contained in Peloton’s Advertising Materials from having any

       involvement in ICON’s marketing and advertising and product design efforts until such

       time as the Court rules on Peloton’s motion for a preliminary injunction.


       The grounds for this motion are fully set forth in Peloton’s brief in support of its motion

and the exhibits, declarations, and other materials submitted herewith.


       A proposed order is attached.



                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Michael J. Flynn

                                            Michael J. Flynn (#5333)
 OF COUNSEL:                                Andrew M. Moshos (#6685)
                                            1201 North Market Street
 Steven N. Feldman                          P.O. Box 1347
 Harry Mittleman                            Wilmington, DE 19899
 Ashley Artmann                             (302) 658-9200
 HUESTON HENNIGAN LLP                       mflynn@mnat.com
 523 W. 6th Street, Suite 400               amoshos@mnat.com
 Los Angeles, CA 90014
 (213) 788-4340                             Attorneys for Plaintiff Peloton Interactive, Inc.

 November 16, 2020




                                                -2-
 Case 1:20-cv-01535-RGA Document 7 Filed 11/16/20 Page 3 of 4 PageID #: 172




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 PELOTON INTERACTIVE, INC.,                       )
                                                  )
                         Plaintiff,               )
               v.                                 ) C.A. No. 20-1535 (UNA)
                                                  )
 ICON HEALTH & FITNESS, INC.,                     )
                                                  )
                         Defendant.               )
                                                  )
                                                  )

                                      [PROPOSED] ORDER

       Having considered Plaintiff Peloton Interactive, Inc.’s Motion for Temporary Restraining

Order and Preliminary Injunction, and all papers filed in connection therewith, and having found

sufficient grounds favoring issuance of a temporary restraining order;

       IT IS HEREBY ORDRED this _____ day of November, 2020, that the Motion for a

Temporary Restraining Order is GRANTED;

       IT IS FURTHER ORDERED that:

       1. Defendant ICON Health & Fitness, Inc. (“ICON”), its employees, officers, and agents

           are hereby enjoined from making any disclosure or use of Peloton’s Advertising

           Materials for any purpose, until such time as the Court rules on Peloton’s motion for a

           preliminary injunction, except that ICON’s outside counsel may use such materials

           solely for purposes of responding to Peloton’s discovery requests, responding to

           Peloton’s motion for preliminary injunction, and for preparing for the hearing on

           Peloton’s motion for a preliminary injunction;

               a. For the above-stated purposes, ICON fact witnesses can be shown Peloton’s

                    Advertising Materials or discuss their contents with ICON’s outside counsel

                    only to the extent those persons have already read, viewed, or been told of or

                    learned any information contained in Peloton’s Advertising Materials, and such

                    witnesses are identified in writing by name, job title, and responsibility to
 Case 1:20-cv-01535-RGA Document 7 Filed 11/16/20 Page 4 of 4 PageID #: 173




                  counsel for Peloton, with ICON’s counsel providing a representation and a

                  description of the witness sufficient to show that they already have been

                  exposed to Peloton’s Advertising Materials or their contents; and

       2. Anyone at ICON who has received, read, seen or otherwise has been told of or learned

          any information contained in Peloton’s Advertising Materials shall not have any

          involvement in ICON’s marketing and advertising and product design efforts until such

          time as the Court rules on Peloton’s motion for a preliminary injunction.


       IT IS FURTHER ORDERED that a hearing on Peloton’s motion for a preliminary

injunction is set for _______________________________, before the undersigned.


       This Order shall expire at _______________, absent other order of the Court.



                                                          _________________________
                                                             J.




                                               -2-
